Citation Nr: 0009884	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  97-26 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service from January 1952 to December 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico which denied service connection for PTSD.  

Though the statement of the case listed the issue as service 
connection for a psychiatric disability, including PTSD, the 
initial claim was for service connection for PTSD due to 
service and the rating action and supplemental statement of 
the case refer to service connection for PTSD only.  There 
have been no arguments regarding new and material evidence to 
reopen a claim of service connection for other psychiatric 
disability and the statement of the case did not include laws 
and regulations regarding finality and reopened claims.  The 
Board finds that the issue cited on the title page of this 
decision is the only issue fully developed for appellate 
review.  


FINDINGS OF FACTS

1. The veteran had active service from January 1952 to 
December 1953.  

2.  The veteran has not presented a plausible claim of 
service connection for PTSD.  


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999). 

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The three elements of 
a well-grounded claim are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claim of entitlement to service connection for PTSD 
is not well grounded.  Although the RO did not specifically 
state that it denied the veteran's claim on the basis that it 
was not well grounded, the Board concludes that this error 
was not prejudicial to the claimant because the appellant's 
arguments concerning the merits of the claim included, at 
least by inference, the argument that sufficient evidence to 
establish a well-grounded claim is of record.  See Edenfield 
v. Brown, 8 Vet. App. 384 (1995) (deciding that the remedy 
for the Board's deciding on the merits a claim that is not 
well grounded should be affirmance, on the basis of 
nonprejudicial error).  

Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case (SSOC) concerning whether or not the claim is well 
grounded.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOGPREC 16-92, at 7-10.

Where a claim is not well grounded it is incomplete, and VA 
is obliged under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  In this 
case, the RO informed the appellant of the necessary evidence 
in the claims form he completed, in its letter requesting 
details about alleged stressors and in the SOC and the SSOC.  
The discussion below informs the veteran of the types of 
evidence lacking, and which he should submit for a well-
grounded claim.  Specifically, at a minimum there must be a 
current diagnosis of PTSD, which is not shown in this case.  
Unlike the situation in Robinette, the veteran in this case 
has not put the Department of Veterans Affairs (VA) on notice 
of the existence of any specific evidence that, if submitted, 
might make the claim well grounded.  As noted by the RO in 
the SOC, at page 5, a search for records of the Bellevue 
Hospital, cited by the veteran in his notice of disagreement, 
was previously made and was negative.  

Service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1997).

During the course of this appeal, the VA regulation 
applicable to PTSD service connection claims, 38 C.F.R. § 
3.304(f), was amended to reflect changes in law as a result 
of the Cohen decision. See 64 Fed. Reg. 32807-08 (1999).  
Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary. Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  In the current version of the 
regulation, service connection for PTSD requires three 
elements: (1) a current diagnosis of PTSD, (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and (3) medical evidence of a causal nexus 
between the current symptomatology and the claimed in-service 
stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 
38 C.F.R. § 3.304(f) (1999). 

Initially, the Board finds evidence which corroborates the 
veteran's statements that he was engaged in combat during 
service.  Specifically, while service medical records are 
negative for psychiatric disability, records and information 
received from the Office of the Surgeon General in May 1997 
reflects that he was not treated for psychiatric disability 
but that he was treated in Korea, while in the Infantry, in 
January 1953, during the Korean Conflict.  In response to an 
RO request to specify his combat stressors, the veteran 
stated in VA Form 21-4138, Statement in Support of Claim, in 
November 1996 that he had been attached to the 8th Calvary 
Division, Company I, while in Korea.  He reported that he had 
always been in the front line while in Korea and his stressor 
was his entire stay in Korea since, at that time, he was 
always being fired upon.  He indicated that he had been close 
to death during his entire 12 months of duty in Korea.  

A statement from a physician of the Harlem Valley State 
Hospital in June 1961 reported that the veteran had been in 
the Bellevue Hospital at some unknown dates.  He had paranoid 
schizophrenia and since the Korean War he had had auditory 
and visual hallucinations.  

Dr. Lergier stated in March and August 1967 that he had begun 
treating the veteran for an acute anxiety state in 1954 and 
the disorder was manifested by insomnia, nightmares, and 
extreme nervousness and maturated (apparently into a 
psychosis).  
In a February 1968 statement the veteran reported that he had 
not been nervous during service but he had seen a physician 
within the first week after service discharge because he was 
nervous.  

In April 1968 the Board denied service connection for a 
psychiatric disability, classified as schizophrenic reaction, 
chronic paranoid type.  

Following the veteran's original claim for service connection 
for PTSD, received in November 1996, he was afforded a VA 
psychiatric examination in December 1996 by a Board of two 
psychiatrists to specifically determine whether he had PTSD.  
He reported that he had served in Korea for about one year 
and his military occupational specialty had been an 
infantryman.  He had served in the First Calvary Regiment.  
He had had multiple postservice psychiatric hospitalizations 
and several past evaluations had yielded a diagnosis of 
schizophrenia.  During the examination the veteran did not 
bring up any complaint or any problems concerning his 
training or combat.  He stated that he had gotten sick in the 
1960s, when he had been completely disorganized.  He stated 
that he did not really know what PTSD meant and that the 
papers had been filled out by others.  His thought content 
was quite referential.  Apparently, if he did not take his 
medication he became quite disorganized.  He had a history of 
frequent auditory hallucinations but none at the present 
time.  The diagnosis was chronic residual type schizophrenia.  
It was the unanimous opinion of the examiners that there was 
no evidence for a diagnosis of PTSD.  

On file are VA outpatient treatment records from 1995 to 1998 
which reflect treatment for psychiatric disability and 
multiple diagnoses of schizophrenia but no diagnosis of PTSD.  

On VA psychiatric examination in December 1998 it was noted 
that the veteran was taking psychotropic medication which was 
prescribed at a VA mental hygiene clinic.  He complained of 
depression, weakness, lack of energy, and remembering his 
past.  After a mental status examination the diagnosis was 
chronic undifferentiated type schizophrenia with depressive 
features.  
Here, even assuming, for the limited purpose of determining 
whether the claim for service connection for PTSD is well 
grounded, that the veteran had the requisite combat 
stressors, it is still required that for a well grounded 
claim of PTSD there must be a diagnosis of PTSD.  In this 
case, even after two recent VA psychiatric examinations, at 
least one of which was for the specific purpose of 
determining whether the veteran had PTSD, there is no 
diagnosis of PTSD.  

The Board concludes that in the absence of evidence of a 
diagnosis of PTSD, the claim for service connection for PTSD 
is not well grounded.  Regardless of whether the new or old 
regulatory provisions of 38 C.F.R. § 3.304 are applied, the 
claim is not plausible.  

Under 38 U.S.C.A. § 5107(b) the benefit of the doubt does 
not shift from the veteran to the VA the burden to submit a 
well-grounded claim.  Moreover, the benefit of the doubt 
rules does not apply to each and every issue; by its terms 
it applies only to the merits of an issue material to the 
determination of the matter.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

More to the point, a determination of whether a claim is well 
grounded is not a factual determination; rather, it is a 
question of law.  In determinations of well groundedness, 
evidence is assumed to be credible if the evidence is 
competent and not inherently incredible.  King v. Brown, 5 
Vet. App. 19, 21 (1993) (citing Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); and Tirpak v. Derwinski, 2 Vet. App. 609 (1992)).  

It is only in the full adjudication that follows, i.e., after 
well groundedness is established, that the credibility and 
the weight of evidence are questions of fact for 
adjudicators.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

However, in this case, there is no evidence that the veteran 
has a diagnosis of PTSD.  Therefore, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990) (benefit of the doubt rule must be 
applied only when the evidence is in relative equipoise).  


ORDER

The claim for service connection for PTSD is denied as not 
well grounded.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

